Title: From George Washington to Caleb Gardner, 7 June 1783
From: Washington, George
To: Gardner, Caleb


                        Sir,
                            Newburgh 7th June 1783
                        
                        My Nephew who will have the honor of presenting this Letter to you has been in bad health for more than twelve Months—He is advised by his Physicians to spend the summer on the Island of Rhode Island for the benefit of the Sea Air & Climate—Any Civilities which you may be kind enough to shew him will be thankfully acknowledged by Sir Yr Most Obt & Hble Servt
                        
                            Go: Washington
                        
                    